Citation Nr: 1315738	
Decision Date: 05/14/13    Archive Date: 05/15/13

DOCKET NO.  09-46 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for residuals of basal cell carcinoma.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran served on active duty from December 1956 to May 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran testified before the below-signed Veterans Law Judge at a hearing in October 2012 in support of his claim of service connection for residuals of basal cell carcinoma. A transcript was unable to be printed due to an inaudible recording of the hearing. The Veteran was notified in a January 17, 2012 letter and allowed to reschedule for another hearing, but as of February 21, 2013, well after the 30 days required, the Veteran failed to respond. See 38 C.F.R. § 20.717. Therefore, the claim will be decided on the evidence of record without review of the hearing transcript.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Prior to adjudicating the claims of entitlement to service connection for residuals of basal cell carcinoma additional development is necessary. See 38 C.F.R. § 19.9 (2012).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2012). In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet.App. 247, 253 (1999). Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Veteran has repeatedly stated that his basal cell carcinoma is the result of sun exposure while stationed in Guam, Elmendorf Air Force Base, Alaska, and primarily at Luke Air Force Base, Arizona. The record indicated that that the Veteran worked as an electrician, inspector and estimator of housing facilities, and work control technician. Each of these jobs required him to work outside. 

Private treatment records show that the Veteran was diagnosed with basal cell epithelioma on his right ear as early as 1998. A February 2008 private treatment record indicated that the Veteran had recurrent basal cell carcinoma of the right ear. The Veteran has had to have part of his right ear removed due to his basal cell carcinoma. A March 2004 private treatment record also indicated that the Veteran had basal cell carcinoma of the left cheek. A December 2007 private treatment record indicated that the Veteran had actinic keratosis over the right and left cheek, right and left ear, and left eyebrow. An April 2006 private treatment record indicated basal cell carcinoma on the left arm. 

A November 2009 statement by the Veteran noted that he was being treated at the Audie L. Murphy VA medical center (VAMC), in San Antonio, Texas. He has further stated that his doctors there as well as elsewhere have associated his cancer with his sun exposure during active duty service. There are no treatment reports from the San Antonio, Texas, VAMC, of record.

As noted, lay evidence may be sufficient to establish a causal relationship between a current disability and service. Davidson and Jandreau, both supra. The Board notes that the Veteran, as a lay person, can attest to factual matters of which he had first-hand knowledge, including the amount of in-service sun exposure. See Washington v. Nicholson, 19 Vet.App. 362, 368 (2005); Jones v. Brown, 7 Vet.App. 134, 137 (1994); Layno v. Brown, 6 Vet.App. 465, 469 (1994); Barr v. Nicholson, 21 Vet.App. 303 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

With consideration of the above, the Board recognizes a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability or persistent or recurrent symptoms of disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease. 38 C.F.R. § 3.159(c)(4)(i) (2012); see also McLendon v. Nicholson, 20 Vet.App. 79 (2006). Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim. See 38 C.F.R. § 3.159(c)(4)(i) (2012). Under the circumstances presented in this case, the Board finds that the Veteran has met the guidance set forth in McLendon.

In consideration of the Veteran's lay statements with regard to his in-service sun exposure, evidence of a current disability, and with recognition of the "low threshold" as announced in McLendon v. Nicholson, the Board finds that a remand for a VA examination to determine if the Veteran has basal cell carcinoma that is related to his active duty service is warranted.

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain any outstanding VA treatment records that may exist. In particular, obtain any available treatment records from San Antonio, Texas, VAMC. If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2012).

2. After obtaining the above noted records, the RO/AMC must schedule the Veteran for a VA skin disorder examination by a physician with appropriate expertise. The purpose of the examination is to determine the etiology of the Veteran's diagnosed basal cell carcinoma, in particular, whether the Veteran's post-service skin disorder is due in whole or in part to sun exposure during active service. 

The following considerations must govern the examination:

a. The claims file and a copy of this remand must be made available to the physician, who must acknowledge receipt and review of these materials in any report generated.

b. The physician must review all medical evidence associated with the claims file. In particular, the Board draws the physician's attention to the service records which indicated that the Veteran worked as an electrician and inspector and had to work outside, exposing him to the sun; as well as private and VA treatment records indicating that the Veteran has had recurrent basal cell carcinoma since approximately 1998.   

c. All indicated tests and studies must be performed.

d. The examiner must take a complete history from the Veteran as to his sun exposure before, during, and after service to include but not limited to the Veteran's work as an electrician and facilities inspector, and any post-service sun exposure the Veteran may have sustained during any post-service employment. If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete rationale in support of such a finding.

e. The examiner must provide an opinion as to whether the Veteran's current skin disorder is due in whole or in part to his sun exposure during active service.  

f. The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles.

g. If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state. However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

Stated alternatively, if the examiner is unable to express an opinion about the source of the Veteran's skin disorder without speculation, he or she must state detailed reasons for this inability. The law mandates that VA may only use competent medical evidence in these determinations, and not its own non-medically trained experience. 

3. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action must be implemented. If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal. If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond. The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

